Citation Nr: 1131538	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  

2.  Entitlement dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran, who died in November 2008, served on active duty from December 1943 to October 1945.  His awards and decorations included the Combat Infantryman Badge, the Silver Star Medal, and four awards of the Purple Heart Medal.

The appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1943 to October 1945.  

2.  The Veteran died in November 2008 due to lung cancer of an unknown duration.

3.  The fatal lung cancer, was first manifested many years after service, and there are no findings that it is in any way related thereto.

4.  At the time of his death, the Veteran had a combined 70 percent schedular rating, effective October 31, 2000, for the following service-connected disabilities:  degenerative joint disease and disc disease of the lumbar spine, evaluated as 40 percent disabling; the residuals of a gunshot wound of the right upper arm, evaluated as 10 percent disabling; the residuals of frostbite of the right hand, evaluated as 10 percent disabling; the residuals of frostbite of the left hand, evaluated as 10 percent disabling; the residuals of a cold injury of the right foot, evaluated as 10 percent disabling; the residuals of a cold injury of the left foot, evaluated as 10 percent disabling; the residuals of a gunshot wound of the right cheek, evaluated as noncompensable; and the residuals of a shrapnel wound of the left heel, evaluated as noncompensable.

5.  Effective October 31, 2000, the Veteran was also granted a total rating due to individual unemployability (TDIU) caused by service-connected disability.

6.  There is no evidence that any of the Veteran's service-connected disabilities contributed substantially or materially to cause his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to dependency and indemnity compensation, based on service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002 and Supp. 2010; 38 C.F.R. §§ 3.159, 3.312 (2010).

2.  The criteria for entitlement to dependency and indemnity compensation, pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1310, 1318, 5103, 5103A (West 2002 and Supp. 2010; 38 C.F.R. §§ 3.159, 3.22, 3.312, 20.1106 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appellant's claim, the Board must determine whether VA has met its statutory duty to assist her in the development of the issue of entitlement to dependency and indemnity compensation.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In December 2008, VA received the appellant's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  

In March 2010, VA notified the appellant of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection disease or injury incurred in or aggravated by service, for service connection for the cause of the Veteran's death, and for rating service-connected disabilities and assigning effective dates, should service connection for the cause of the Veteran's death be granted. 

During the pendency of the appeal, the United States Court of Veterans Appeals (Court) set forth certain additional requirements with respect to claims for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  Those requirements consisted of the following: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).
In addition, the Court found in Hupp that the content of the duty to assist notice letter will depend upon the information provided in the claimant's application. While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the notice letter should be "tailored" and must respond to the particulars of the application submitted.  38 U.S.C.A. § 5103(a).  The notice sent to the appellant in March 2010 was tailored to the appellant's case.  It not only informed the appellant of the various laws and regulations relevant to her claim, but cited the specific cause of the death, the disabilities for which service connection had been established, and the fact that the Veteran had a TDIU in effect at the time of his death.  

In November 2009, the appellant requested that her son represent her in her claim before VA.  In December 2009, March 2010, and February 2011, the RO informed the appellant of her various options for representation and provided forms for her to formally appoint her representative.  However, she did not respond to those notices; and, therefore, the Board will proceed, as if she no longer desires formal representation.  

Following the notice to the appellant, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the appellant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the appellant's responsibility to present and support her claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his VA treatment in November 1946 and from January 1987 to February 2001; reports of VA examinations, performed in March 1947, May 1988, September 2001, and May 2002; and a July 2009 statement from the appellant's son.  

Pursuant to the appellant's request, VA scheduled her for a March 2011 hearing at the RO before a Decision Review Officer.  However, she failed to report for that hearing and has not requested that it be rescheduled.  She has also declined the Board's offer of a hearing before a member of the Board.  Therefore, the Board will proceed as if she no longer desires a hearing.  

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

The report of the Veteran's November 1943 service entrance examination shows that his lungs were normal, and that his chest X-ray was negative.

The Veteran's service treatment records are negative for any complaints or clinical findings of a lung disorder, including lung cancer.

The report of the Veteran's October 1945 service separation examination shows that his lungs were normal, and that his chest X-ray was negative.

During his May 1947 VA examination, his respiratory system was found to be normal.  

From January 1987 to February 2001, the Veteran was treated by VA, primarily for cardiovascular disease.  X-rays of the Veteran's chest, taken by VA in January 1987 were negative for active pulmonary disease.  In April 1989, the radiologist found no active pulmonary disease.  Minimal linear atelectasis was seen in the left lung base.  The lung fields and pleural reflections were unremarkable.  Chest X-rays taken in June 1993 and September 1994, revealed no parenchymal lung disease.  In December 1993 and September 1994, and April and August 1995,the Veteran's lungs were found to be clear.

In January 1996, the Veteran was hospitalized by VA, after complaining of shortness of breath with exertion and mid-left sternal chest pain with radiation to the back on three occasions.  The diagnoses were aortic stenosis and aortic insufficiency, and the Veteran underwent an aortic valve replacement.  On admission to the hospital, the Veteran's lungs were clear to auscultation, bilaterally.  Multiple chest X-rays revealed pulmonary congestion and bilateral pleural effusion, greater on the right than the left.  Followup X-rays taken at the time of his discharge from the hospital, revealed that his pulmonary congestion had improved.  

During VA treatment in February 1996, the Veteran demonstrated a few distant rales.  X-rays revealed very minimal residual pleural fluid or pleural scarring in the left base in an otherwise stable post-operative chest.

In August 1996, the Veteran was treated for cough bronchitis versus gastroesophageal reflux disease.  Chest X-rays revealed an interval decrease in heart size since the prior study.  There was an interval increase in blunting of the left costophrenic angle, since the previous examination, suggesting a small pleural effusion.  

In October 1996, the Veteran reported a 6 month history of a cough, at times coughing so hard, he passed out.  Sometimes it was productive of white sputum.  Chest X-rays revealed cardiac enlargement, prior valve replacement, possible congestive heart failure, and basilar lung disease.  Followup X-rays that month revealed stable mild cardiomegaly and mild pulmonary vascular redistribution.  Interstitial or alveolar pulmonary edema was not identified.  There was a discoid band of atelectasis in the left lower lobe.

During treatment in February 1997, the appellant reported that the Veteran was constantly short of breath.  In April 1997, the Veteran underwent surgery to relieve a restrictive pericardium.  Chest X-rays revealed changes, probably on the basis of congestive heart failure.  There were areas of left basilar subsegmental atelectasis.  The chest X-rays taken in July 1997 showed improvement in the appearance of the chest.  

In January 2000, the Veteran reported shortness of breath on exertion, and the dosage of his heart medication was increased.  In February 2001, chest X-rays revealed no evidence of active infiltrates.  

In February 2001, the Veteran was hospitalized by VA for a one month history of chest tightness.  It was noted that he was a retired foreman.  He denied the use of tobacco.  On a few occasions, he complained of a shortness of breath.  On admission to the hospital, the Veteran's lungs were clear to auscultation, bilaterally.  A chest X-ray revealed mild cardiomegaly and blunting of the left costophrenic angle, greater on the left than the right.  The diagnoses were unstable angina, stable congestive heart failure, diabetes mellitus, hyperlipidemia, and gastroesophageal reflux disease.  

The Veteran's death certificate shows that he died in November 2008 due to lung cancer of an unknown duration.

At the time of his death, the Veteran had a combined 70 percent schedular rating, effective October 31, 2000, for the following service-connected disabilities:  degenerative joint disease and disc disease of the lumbar spine, evaluated as 40 percent disabling; the residuals of a gunshot wound of the right upper arm, evaluated as 10 percent disabling; the residuals of frostbite of the right hand, evaluated as 10 percent disabling; the residuals of frostbite of the left hand, evaluated as 10 percent disabling; the residuals of a cold injury of the right foot, evaluated as 10 percent disabling; the residuals of a cold injury of the left foot, evaluated as 10 percent disabling; the residuals of a gunshot wound of the right cheek, evaluated as noncompensable; and the residuals of a shrapnel wound of the left heel, evaluated as noncompensable.

Effective October 31, 2000, the Veteran was granted a TDIU caused by service-connected disability.

Analysis

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, such as malignant tumors, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from service.  38 U.S.C.A. § 1101, 1112); 38 C.F.R. §§ 3.307, 3.309 (2010).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(2010).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In light of the foregoing, the threshold question is whether the fatal lung cancer was related to the Veteran's service.  In this case, the evidence shows that it was not.  A review of the Veteran's service treatment records is negative for any complaints or clinical findings of a respiratory disorder, including lung cancer.  Such a disorder was not manifested until the time of the Veteran's death in 2008, many years after his separation from service.  There is no competent evidence of record linking that disability directly to any disease or injury incurred in or aggravated by service.  Therefore, the Board concludes that the Veteran's fatal lung cancer was unrelated to service.  

The next question is whether any of the Veteran's service-connected disabilities contributed substantially or materially to cause his death.  However, the appellant does not contend and the evidence does not show that any such disabilities are in any way related to his death.  

In light of the foregoing, the appellant does not meet the criteria for dependency and indemnity compensation benefits on the basis of service connection for the cause of the Veteran's death.  

Although service connection for the cause of the Veteran's death is not warranted, dependency and indemnity compensation may still be awarded if, at the time of the Veteran's death, he was receiving, or was entitled to receive, compensation for a service-connected disability that was rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  In such cases, the total rating must have been in effect for at least ten years preceding the Veteran's death; or the disability must have been rated totally disabling by VA continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or the Veteran must have been a former prisoner of war and met certain other criteria.  Id.

"Entitled to receive'' means that the Veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  

1)  The Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for 10 years but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime; or  

2)  Additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service- connected disability rating retroactively.  Id.  
In this case, the RO determined in May 2002 that the Veteran was entitled to a TDIU.  The RO assigned October 31, 2000 as the effective date of that rating.  That was more than five years after the Veteran's discharge from service and less than ten years prior to his death.  Moreover, there was no evidence of record that the Veteran had ever been a prisoner of war.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  

The primary thrust of the appellant's contentions is that the Veteran's total rating would have been in effect for more than 10 years had medical records not been destroyed which had shown that his service-connected disabilities had been totally disabling for many years prior to the effective date of his TDIU, October 31, 2000.  

While the appellant is correct that there was a 1973 fire at the National Personnel Records Center which destroyed many Veterans' records, there is no evidence on file that the Veteran's records in this case were so affected.  Indeed, his service treatment and personnel records have been obtained and associated with the claims folder.  Moreover, the appellant's argument is tantamount to a theory of "hypothetical entitlement".  That is, if certain records had been present, the Veteran would have been granted TDIU more than 10 years prior to his death.  However, such a theory is not valid under the applicable statutes and regulations.  38 U.S.C.A. § 1318; 38 C.F.R. §§ 3.22, 20.1106.  

As noted above, the award of dependency and indemnity compensation under 38 U.S.C.A. § 1318 is predicated on determinations made during the Veteran's lifetime, rather than a de novo review of the record after his death.  Id.; see Dependency and Indemnity Compensation Benefits for Survivors of Certain Veterans Rated Totally  Disabled at Time of Death, 65 Fed. Reg. 3388 (Jan. 21, 2000); Dependency and Indemnity Compensation:  Surviving Spouse's Rate; Payments Based on Veteran's Entitlement to Compensation for Service- Connected Disability Rated Totally Disabling for Specified Periods  Prior to Death, 70 Fed. Reg. 72,211 (Dec. 2, 2005); see, also, Nat'l Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 476 F.3d 872, 876-77 (Fed. Cir. 2007) (affirming VA's regulations and finding that VA's interpretation of 38 U.S.C.A. § 1318 was reasonable).  However, there are two exceptions to this rule which are relevant to the appellant's claim.

Although a determination during the Veteran's lifetime may be revised if there was clear and unmistakable error in that determination, the appellant has not raised contentions to that effect with respect to any of the rating decisions made by VA during the Veteran's lifetime.  That includes the RO's determination in May 2002.  38 C.F.R. §§ 3.22(b), 20.1106; see Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (If a claimant wishes to reasonably raise a claim of clear and unmistakable error, he or she must provide some degree of specificity as to the alleged error.  Such error, if true, would be clear and unmistakable error on its face, and would compel the conclusion that the result would have been manifestly different but for the alleged error).  Moreover, the appellant has not identified, and the Board has not found, any evidence of service department records not previously considered by VA, which could serve as the basis for the reopening of the claim and the retroactive award of a TDIU.  

For these reasons, the appellant does not meet the criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 nor any of the relevant exceptions set forth in 38 C.F.R. § 3.22.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to dependency and indemnity compensation, based on service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation, pursuant to 38 U.S.C.A. § 1318, is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


